Citation Nr: 1106949	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for acute/subacute 
peripheral neuropathy as a result of exposure to herbicides.

2.  Entitlement to service connection for a seizure disorder 
(claimed as tremors).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 and 
from May 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2006 and September 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
acute/subacute peripheral neuropathy as a result of exposure to 
herbicides and for a seizure disorder (claimed as tremors).

In a statement dated on November 15, 2010 and received on 
November 17, 2010, the Veteran stated that he wished to withdraw 
his request for a hearing.  38 C.F.R. § 20.704(e) (2010).  
  
 
FINDING OF FACT

On December 20, 2010, prior to the promulgation of a decision in 
the appeal, the VA received notification, dated December 17, 
2010, from the Veteran that he wished to withdraw his appeal for 
the above-mentioned issues.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals filed by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In response to a January 2006 rating decision, which denied 
service connection for acute/subacute peripheral neuropathy as a 
result of exposure to herbicides and for a seizure disorder 
(claimed as tremors), the Veteran filed a notice of disagreement 
(NOD).  A September 2006 rating decision confirmed and continued 
the denial of these claims.  In October 2007, the Veteran 
submitted a VA Form 9 Substantive Appeal for these issues in 
response to a statement of the case sent to him on October 5, 
2007.  

In a statement signed and dated on December 17, 2010 and received 
by the VA on December 20, 2010, the Veteran indicated that he 
wished to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  The Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


